Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Prior Art Arguments
Argument 1 – Wiemker silent to “Health State”
	Applicant submits Wiemker (WO 2014/102661)’s (418, Fig. 4) does not disclosed claim limitation requirement determining a “health state”.  Specifically, applicant submits (408, Fig. 4) merely discloses “employ displayed rendering to facilitate determining whether the tissue of interest is a particular type of tissue of interest”. After carefully reviewing applicant arguments, prior art reference and claim limitation, examiner respectfully disagrees.  
	In response, examiner submits the broadest reasonable interpretation of a “health state” is akin to the current status of different elements in the body.  (418, Fig. 4) discloses distinguishing tissue of interest by type (e.g. malignant).   Examiner submits a tissue of interest deemed malignant is a “health state” of the tissue of interest.   In view of above arguments, examiner submits rejection on above grounds are sufficient and respectfully maintained.  
Argument 2 – change in volume as constituting both “longitudinal feature” and “health state” 
Applicant submits office action appears to cite Wiemker’s change in volume as constituting both “longitudinal feature” and “health state”. After carefully reviewing applicant arguments, prior art reference and claim limitation, examiner respectfully disagrees.  
09/02/20 wherein examiner submits Wiemker’s longitudinal features are acquired @ (406, Fig. 4) -> (406, Fig. 4 Examiner submits Wiemker 406, Fig. 4 matches applicant specification example change in a volume as an example of longitudinal features).  Wiemker’s health state is determined @ (418, Fig. 4) using the prior acquired data -> (418, Fig. 4 & Weimker 418, Fig. 4 submits longitudinal features (e.g. change in volume) are indicated and later superimposed over the rendering.  Weimker 418, Fig. 4 ascertains health status (e.g. malignant status) via the classified longitudinal features (e.g. indicia that indicates a magnitude of the change across the region)).  In view of above arguments, examiner submits rejection on above grounds are sufficient and respectfully maintained.  
Claim Status
	The examiner acknowledges the amendment of claims 1, 11, 14, 18 & 21-22.  Applicants arguments filed on (12/14/2020) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, 8-14, 16, 18-24 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wiemker et al. (WO 2014/102661) in view of Avinash et al. (U.S. Publication 2011/0129129), ISHII et al. (U.S. Publication 2014/0323858) & Zelenchuk (U.S. Publication 2008/0091110)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 1, Wiemker discloses a method comprising: registering at least one pair of images of a subject that includes a first image of the tissue of interest acquired at a first moment in time and a second image of the tissue of interest acquired at a second different moment in time (402, Fig. 4 & Page 9); identifying at least one volume of interest in the registered at least one pair of images, wherein the tissue of interest is located in the at least one volume of interest (406, Fig. 4 Examiner submits Wiemker 406, Fig. 4 matches applicant specification example change in a volume as an example of longitudinal features); extracting a predetermined set of longitudinal features from the identified at least one volume of interest (412, Fig. 4 discloses determining visualization indicia a magnitude of the change across the region); determining, with a classifier, a health state of the tissue of interest by classifying the extracted set of longitudinal features (418, Fig. 4 & Weimker 418, Fig. 4 submits longitudinal features (e.g. change in volume) are indicated and later superimposed over the rendering.  Weimker 418, Fig. 4 ascertains health status (e.g. malignant status) via the classified longitudinal features from (406, Fig. 4)(e.g. indicia that indicates a magnitude of the change across the region));
Wiemker is silent to determining a numerical score, in a predetermined range of numerical scores, based on the determined health state in which a first score of the predetermined range of numerical scores indicates an absence of a disease and a second score of the predetermined range of numerical scores indicates a presence of the disease; 
However, Avinash discloses determining a numerical score (474, Fig. 20 & Para. 0139-0143 discloses individual scores may be utilized to calculate a combined patient disease severity score…this score may be calculated may be calculated through addition of the individual patient scores, averaging of the individual patient severity scores.) , in a predetermined range of numerical scores, based on the determined health state in which a first score of the predetermined range of numerical scores indicates an absence of a disease and a second score of the predetermined range of numerical scores indicates a presence of the disease (See Individual Patient Severity Scores Xa-Xn, 472, Fig. 20 wherein Xa-Xn are individual patient severity scores…these scores individually represent the absence/presence…See dementia example in Para. 0139-0143).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker’s disclosure to include the above limitations in order to ascertain patients overall health. 
Wiemker in view of Avinash is silent to creating a map that maps different sub-ranges of the predetermined range of numerical scores levels of severity; and visually displaying the numerical score. 
However, ISHII discloses creating a map (Fig. 3-4 & [0034] discloses a mapping via image diagnostic software) that maps different sub-ranges of the predetermined range of numerical scores levels (High-Low Stress Distribution, Fig. 2-4 & [0034] discloses the image corresponding stress distribution overlaid on the patient body part on display) of severity on a continuous color bar (See Color Bar, Fig. 3-4 & [0034]); and visually displaying (via display 23, Fig. 3-4 & [0034]) the numerical score with the continuous color bar (See [0025-0040 wherein stress distribution values correspond to numerical values).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker in view of Avinash’s disclosure to include the above limitations in order to provide streamline viewing, understanding and/or comprehension of a broad array of patient data values.
Wiemker in view of Avinash & ISHII discloses a classifier estimating the health state of the tissue of interest (Wiemker’s 418, Fig. 4) using the extracted set of longitudinal features (via Wiemker’s 406, Fig. 4). 
Wiemker in view of Avinash & ISHII is silent to using a machine learning classifier to estimate the health of the tissue of interest.
However, Zelenchuk’s [0005-0012] discloses a machine learning classifier to estimate the health of the tissue of interest. ([0010] discloses unsupervised learning classifier (i.e. machine learning classifier) for a classifying state of tissue health)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker in view of Avinash & ISHII’s disclosure to include the above limitations in order to facilitate classification in the absence of explicit examples showing what an input/output relation should be [0010].
As to claim 14, Wiemker discloses a computing system, comprising: a memory (126, Page 4 Lines 3 thru 9) that stores instructions of an image data processing module; and a processor (118, Fig. 2) that executes the instructions, which causes the processor to: register at least one pair of images of a subject that includes a first image of the tissue of interest acquired at a first moment in time and a second image of the tissue of interest acquired at a second different moment in time (402, Fig. 4 & Page 9); -5-Application No: 16/252,664Attorney Docket No: 2014P00472US01 identify at least one volume of interest in the registered at least one pair of images, wherein the tissue of interest is located in the at least one volume of interest (406, Fig. 4 Examiner submits Wiemker 406, Fig. 4 matches applicant specification example change in a volume as an example of longitudinal features); extract a predetermined set of longitudinal features from the identified at least one volume of interest (412, Fig. 4 discloses determining visualization indicia a magnitude of the change across the region); determine a health state of the tissue of interest by classifying the extracted set of longitudinal features (418, Fig. 4 & Weimker 418, Fig. 4 submits longitudinal features (e.g. change in volume) are indicated and later superimposed over the rendering.  Weimker 418, Fig. 4 ascertains health status (e.g. malignant status) via the classified longitudinal features (e.g. indicia that indicates a magnitude of the change across the region)); 
Wiemker is silent to determining a numerical score, in a predetermined range of numerical scores, based on the determined health state in which a first score of the predetermined range of numerical scores indicates an absence of a disease and a second score of the predetermined range of numerical scores indicates a presence of the disease; 
However, Avinash discloses determining a numerical score (474, Fig. 20 & Para. 0139-0143 discloses individual scores may be utilized to calculate a combined patient disease severity score…this score may be calculated may be calculated through addition of the individual patient scores, averaging of the individual patient severity scores.) , in a predetermined range of numerical scores, based on the determined health state in which a first score of the predetermined range of numerical scores indicates an absence of a disease and a second score of the predetermined range of numerical scores indicates a presence of the disease (See Individual Patient Severity Scores Xa-Xn, 472, Fig. 20 wherein Xa-Xn are individual patient severity scores…these scores individually represent the absence/presence…See dementia example in Para. 0139-0143).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker’s disclosure to include the above limitations in order to ascertain patients overall health. 
Wiemker in view of Avinash is silent to creating a map that maps different sub-ranges of the predetermined range of numerical scores levels of severity on; and visually displaying the numerical score. 
However, ISHII discloses creating a map (Fig. 3-4 & [0034] discloses a mapping via image diagnostic software) that maps different sub-ranges of the predetermined range of numerical scores levels (High-Low Stress Distribution, Fig. 2-4 & [0034] discloses the image corresponding stress distribution overlaid on the patient body part on display) of severity on a continuous color bar (See Color Bar, Fig. 3-4 & [0034]); and visually displaying (via display 23, Fig. 3-4 & [0034]) the numerical score with the continuous color bar (See [0025-0040 wherein stress distribution values correspond to numerical values).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker in view of Avinash’s disclosure to include the above limitations in order to provide streamline viewing, understanding and/or comprehension of a broad array of patient data values.

Wiemker in view of Avinash & ISHII discloses a classifier estimating the health state of the tissue of interest (Wiemker’s 418, Fig. 4) using the extracted set of longitudinal features (via Wiemker’s 406, Fig. 4). 
Wiemker in view of Avinash & ISHII is silent to using a machine learning classifier to estimate the health of the tissue of interest.
However, Zelenchuk’s [0005-0012] discloses a machine learning classifier to estimate the health of the tissue of interest. ([0010] discloses unsupervised learning classifier (i.e. machine learning classifier) for a classifying state of tissue health)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker in view of Avinash & ISHII’s disclosure to include the above limitations in order to facilitate classification in the absence of explicit examples showing what an input/output relation should be [0010].
As to claim 21, Wiemker discloses a non-transitory computer readable storage medium encoded with computer readable instructions, which, when executed by a processer, causes the processor to: register a pair of images of the subject, wherein each image is acquired at a different moment in time (402, Fig. 4 & Page 9); identify at least one volume of interest in the registered pair of images, wherein the tissue of interest is located in the at least one volume of interest (406, Fig. 4 Examiner submits Wiemker 406, Fig. 4 matches applicant specification example change in a volume as an example of longitudinal features); extract a predetermined set of longitudinal features from the identified at least one volume of interest (412, Fig. 4 discloses determining visualization indicia a magnitude of the change across the region); train a classifier to determine a health state of a tissue of interest based on a change in the extracted set of longitudinal features of the tissue of interest in the pair of images previously acquired at the different moments in time for a plurality of pairs of images for one or more subjects (418, Fig. 4 & Weimker 418, Fig. 4 submits longitudinal features (e.g. change in volume) are indicated and later superimposed over the rendering.  Weimker 418, Fig. 4 ascertains health status (e.g. malignant status) via the classified longitudinal features (e.g. indicia that indicates a magnitude of the change across the region)); employ the classifier to classify the health state of the tissue (418, Fig. 4 & Weimker 418, Fig. 4 submits longitudinal features (e.g. change in volume) are indicated and later superimposed over the rendering.  Weimker 418, Fig. 4 ascertains health status (e.g. malignant status) via the classified longitudinal features (e.g. indicia that indicates a magnitude of the change across the region));
Wiemker is silent to determining a numerical score, in a predetermined range of numerical scores, based on the determined health state in which a first score of the predetermined range of numerical scores indicates an absence of a disease and a second score of the predetermined range of numerical scores indicates a presence of the disease; 
However, Avinash discloses determining a numerical score (474, Fig. 20 & Para. 0139-0143 discloses individual scores may be utilized to calculate a combined patient disease severity score…this score may be calculated may be calculated through addition of the individual patient scores, averaging of the individual patient severity scores.) , in a predetermined range of numerical scores, based on the determined health state in which a first score of the predetermined range of numerical scores indicates an absence of a disease and a second score of the predetermined range of numerical scores indicates a presence of the disease (See Individual Patient Severity Scores Xa-Xn, 472, Fig. 20 wherein Xa-Xn are individual patient severity scores…these scores individually represent the absence/presence…See dementia example in Para. 0139-0143).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker’s disclosure to include the above limitations in order to ascertain patients overall health. 
Wiemker in view of Avinash is silent to creating a map that maps different sub-ranges of the predetermined range of numerical scores levels of severity; and visually displaying the numerical score. 
However, ISHII discloses creating a map (Fig. 3-4 & [0034] discloses a mapping via image diagnostic software) that maps different sub-ranges of the predetermined range of numerical scores levels (High-Low Stress Distribution, Fig. 2-4 & [0034] discloses the image corresponding stress distribution overlaid on the patient body part on display) of severity on a continuous color bar (See Color Bar, Fig. 3-4 & [0034]); and visually displaying (via display 23, Fig. 3-4 & [0034]) the numerical score with the continuous color bar (See [0025-0040 wherein stress distribution values correspond to numerical values).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker in view of Avinash’s disclosure to include the above limitations in order to provide streamline viewing, understanding and/or comprehension of a broad array of patient data values.
Wiemker in view of Avinash & ISHII discloses a classifier estimating the health state of the tissue of interest (Wiemker’s 418, Fig. 4) using the extracted set of longitudinal features (via Wiemker’s 406, Fig. 4). 
Wiemker in view of Avinash & ISHII is silent to using a machine learning classifier to estimate the health of the tissue of interest.
However, Zelenchuk’s [0005-0012] discloses a machine learning classifier to estimate the health of the tissue of interest. ([0010] discloses unsupervised learning classifier (i.e. machine learning classifier) for a classifying state of tissue health)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker in view of Avinash & ISHII’s disclosure to include the above limitations in order to facilitate classification in the absence of explicit examples showing what an input/output relation should be [0010].
As to claim 5, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claim 1. In addition, Wiemker discloses determining a longitudinal feature of the predetermined set of longitudinal features of the tissue of interest from the at least one pair of images. (406, Fig. 4 wherein longitudinal can be seen as length wise volume)
As to claim 6, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claim 5. In addition, Wiemker discloses wherein the predetermined set of longitudinal features of the tissue of interest includes one or more of a change in a shape of the tissue of interest (406, Fig. 4), a change in a margin of the tissue of interest, a change in a texture of the tissue of interest, a change in a vascularity of the tissue of interest, a change in an architecture of the tissue of interest (406, Fig. 4), a co-existence of the tissue of interest, or a co-morbidity of the tissue of interest.
As to claim 8, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claim 7. In addition, Wiemker discloses wherein the numerical score indicates a severity of the disease. (Page 7 Lines 31-35)(Page 8 Lines 1-10)
9, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claim 7. In addition, Wiemker discloses visually displaying graphical indicia with a color indicative of the numerical score based on the map. (Page 7 Lines 31-35)(Page 8 Lines 1-10)
As to claim 10, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claim 9. In addition, Wiemker discloses wherein the health state distribution is stratified by at least on of geographic regional, age, gender, risk-type, or co-morbidity. (Page 7 Lines 31-35)(Page 8 Lines 1-10)
As to claim 11, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claim 1. In addition, Wiemker discloses receiving a training data set of pairs of images of the tissue, wherein each pair includes images acquired at different moment in time, a first sub-set of the training data 4includes a first known health state of the tissue and at least a second sub-set of the training data includes at least a second known health state of the tissue; registering the images in the training data set; identifying the tissue of interest in the registered images in the training data set; trending a predetermined set of longitudinal features of the tissue of interest in the registered the training data set images; selecting a sub-set of the set of features representing a set of relevant features; and creating and training the classifier based on the training data set and the selected sub- set of the set of features, wherein the classifier includes one or more sub-classifiers. (Page 5 Lines 1-10)(Page 6 Lines 10-30)
Zelenchuk discloses to using a machine learning classifier to estimate the health of the tissue of interest. ([0005-0012])
As to claims 13, 20 & 24, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claims 11, 14 & 22. In addition, Wiemker discloses trending the predetermined set (Page 6 Lines 30 thru Page 7 Line 34)
As to claims 18 & 22, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claims 14 & 21 respectively. In addition, Wiemker discloses the processor that executes the instructions, which further causes the processor to: receive a training data set of pairs of images of the tissue, wherein each pair includes images acquired at different moment in time, a first sub-set of the training data includes a first known health state of the tissue and at least a second sub-set of the training data includes at least a second known health state of the tissue; register the images in the training data set; identify the tissue of interest in the registered images in the training data set; trend a predetermined set of longitudinal features of the tissue of interest in the registered images in the training data set; select a sub-set of the set of features representing a set of relevant features; and create the classifier based on the training data set and the selected sub-set of the set of features, wherein the classifier includes one or more sub-classifiers. (See 402-418, Fig. 4)
Zelenchuk discloses to using a machine learning classifier to estimate the health of the tissue of interest. ([0005-0012])
As to claims 3, 12, 16, 19, 23 & 26, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claims 1, 11, 14, 18 & 21 but is silent to obtaining non-image data about the subject; and determining the health state of the tissue of interest by classifying the extracted set of longitudinal features and the non-image data.
However, Avinash discloses obtaining non-image data about the subject (162, Fig. 8 & Para. 0099-0100); and determining the health state of tissue of interest by classifying the extracted set of longitudinal features and the non-image data (160, Fig.8 & Para. 0102).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiemker in view of Avinash, ISHII & Zelenchuk’s disclosure to include the above limitations in order to increase diagnosis accuracy.
As to claim 4, Wiemker in view of Avinash, ISHII & Zelenchuk discloses everything as disclosed in claim 3. In addition, Wiemker discloses wherein the non-image data includes one or more of demographics, medical history, family history, risk factors, molecular test results, or genetic test results. (Page 5 Lines 16-17)
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661